ELLISON, J.
(dissenting). — In dissenting from the view which my colleagues have taken, I have concluded to go over the whole record and state what I conceive to be the law involved in the case; remarking first upon the fact, that notwithstanding the extended examination made by them, they have not cited a case (save the one decided by this court) which involved the statute of limitations of the surety’s right to sue, or in which that question was even referred to.
Plaintiff instituted the action by filing a petition seeking to recover from a co-surety one-half the amount he paid for their principal. The defendant demurred to the petition which was sustained by the court and judgment entered for the defendant, whereupon plaintiff appealed.
The petition alleges that plaintiff and defendant Cook were sureties on a note given by William Weese to Jacob Bowlin. That Bowlin, on September 20, 1886, obtained judgment on that note against all three parties for $355 with interest. That defendant then and there became legally bound as co-surety with plaintiff for one-half of said judgment. That Weese, the principal, has failed and refused to pay the judgment and has become a non-resident and insolvent. That the defendant Cook, with the purpose of avoiding the payment of any part of the judgment, prior to the rendition thereof, fraudulently, and without consideration, conveyed all his property to his brother and thereby rendered himself insolvent. That by reason of the insolvency of Weese and defendant Cook, he (plaintiff) was compelled to pay the full, amount of the judgment on the 25th of June, 1888, and on that day, Bowlin, the plaintiff in the judgment, assigned the same to him. That by virtue of such assignment, plaintiff became subrogated to all the rights of -Bowlin in the judgment and became the equitable *400assignee thereof and entitled to recover one-half the amount thereof from defendant Cook. That Bowlin has long since died and administration on. his estate has closed, and in consequence, plaintiff cannot revive the judgment. That he cannot maintain an action at law against defendant and that he has at no time had an adequate remedy at law. Wherefore, plaintiff asked that he be substituted as a party plaintiff in said judgment and that it be credited with a payment of one-half thereof, and that he have judgment against defendant Cook for the remaining one-half. There were two other counts in the petition, but what we have stated is sufficient to base conclusions upon which will dispose of the case.
I. The ground of demurrer is that the petition shows upon its face that the claim or cause of action is barred by the Statute of Limitations. It is first contended by plaintiff that the Statute of Limitations cannot be invoked by means of a demurrer. We, however, are satisfied that the benefit of the statute may be had in that way. Whenever as in this case, the face of the petition discloses that the bar has become, complete, a demurrer stating that as the ground is proper. [Henoch v. Chaney, 61 Mo. 129; State to use v. Bird, 22 Mo. 470; State ex rel. v. Spencer, 79 Mo. 314.] And, if the cause of action is such that it may be obviated by some exception in the statute, the facts stated in the petition should show such exception. In other words, the exception relieving plaintiff from the statute should be pleaded by him. [Humbert v. Trinity Church, 7 Paige 195.]
It will be noticed that in the cases cited (State to use v. Bird, and State ex rel. v. Spencer), the expression is used that a demurrer may be adopted as a mode of invoking the Statute of Limitations where the statute creates an absolute bar, “without any exceptions.” As our statute has many exceptions to its application, the plaintiff relies on those cases. The expression was perhaps in*401advertently used. The authority cited in the first of the cases is Humbert v. Trinity Church, 7 Paige 195, where the language of Chancellor Walworth is exactly to the contrary. He says that, “if the case is within any of the exceptions of the statute, the complainant must state the fact in his bill.” And that is stated to be the rule by Justice Washington in Wisner v. Barnet, 4 Wash. (C. C.) 659. We do not find that such qualification of the rule is made in any other cases than the two above noted. It is not made in Boyce v. Christy, 47 Mo. 70, nor in Henoch v. Chaney, supra, and we are relieved of any embarrassment from the expression by the later case of Heffernan v. Howell, 90 Mo. 344, where a demurrer was held properly sustained for the reason that the petition disclosed that the action was barred, “no reason or excuse whatever being alleged in the petition why the action was not commenced within the time prescribed by the statute for bringing the suit.”
II. It appears by the petition that plaintiff, as co-surety with defendant, paid the judgment in 1888, Avhile the suit was not brought until 1903. The question presented is: When did the period of limitation begin to run against plaintiff; at the date of his payment of the judgment, for one-half of which he asks to recover; or at the date of the rendition of the judgment? or (stated in a different way), is the surety, who has failed to assert his right to the judgment, entitled to the full period of limitation for suit on the judgment? If the former, the period of limitation would be five years, and the action is therefore barred. If the latter, the period of limitation would be twenty years (as the statute then read), and the action would be therefore not barred. The question, as it relates to a principal and his surety, was presented to this court in Brewing Co. v. Jordan, 110 Mo. App. 286. That case was where a surety paid the principal’s' note, and more than five years afterwards, but within the ten-year limitation period for notes, brought *402his action in equity against the maker. He claimed that his payment operated as an equitable assignment of the note itself from the payee, and that his right of action was not barred until the note was barred. That claim was sustained by this court. I am now satisfied that it-ought not to have been. I think it contrary to the view of the Supreme Court of the State. The period of limitation of an action, whether against the principal or co-surety, begins to run from the day of the surety’s payment (in case against co-surety, of more than his share), for on that day a cause of action accrues to him. This is expressly decided in Singleton v. Townsend, 45 Mo. 379; Burton v. Rutherford, 49 Mo. 255; Bushong v. Taylor, 82 Mo. 660, 671. And so it seems to have been decided in every other state where the question has been presented. [Junker v. Rush, 136 Ill. 179; Thayer v. Daniels, 110 Mass. 345; Harrah v. Jacobs, 75 Iowa 72; Johnston v. Belden, 49 Iowa 301; Faires v. Cockrell, 88 Texas 428; Hammond v. Myers, 30 Texas 375 ;Darrow v. Summerhill, 93 Texas 92, 105; Arbogast v. Hays, 98 Ind. 26; Joyce v. Joyce, 1 Bush. 474; Scott v. Nichols, 27 Miss. 94; Lowenthal v. Coonan, 135 California 381; Ryland v. Bank, 127 California 525; Reeves v. Pulliam, 7 Baxter 119; Barnaback v. Riener, 8 Minn. 59; Poe v. Dixon, 60 Ohio St. 125; Knotts v. Butler, 10 Rich. Eq. 143; Pickering v. Lieberman, 41 Fed. Rep. 376; Martin v. Frantz, 127 Pa. St. 389.] The same view is held by the English courts. [Davies v. Humphries, 6 M. & W. 153; Ex parte Snowden, 17 Ch. D. 44.] And the the-same is stated by text-writers. [Wood on Limitations, sec. 145; Angell on Limitations, sec. 131; 1 Brandt on Suretyship, sec. 339; 1 Parsons on Contracts, 36 (bottom p.), 3 ib. 98; 2 Chitty on Cont’s, 1231.]
But it is said that the decisions in this State on ' that subject were in actions at law and that, therefore-they are not applicable to the present, or the Brewing Co. case, which are equity cases for subrogation. Some-of the decisions were in law cases, but others were not. *403Thus, Bushong v. Taylor was in equity. At page 662, of the report the brief for defendant shows that the action was on an implied liability to which the five-year period of limitation -applied. At page 665, opposing counsel for plaintiff tacitly conceded this, but asserted that the statute did not begin to run until he paid the debt; and this view was sustained by the court at page 671. Several of the foregoing cases cited from other states were also actions in equity.
But, if all those cases had been actions at law, they would be of equal controlling authority in this case in equity. For the rule is well understood that equity follows the law and applies the same period of limitation. [Rogers v. Brown, 61 Mo. 167; Bauer v. Gray, 18 Mo. App. 164; Darrow v. Summerhill, 93 Texas 105; Junker v. Rush, 136 Ill. 179.] It is conceded that, in cases of this nature, courts of equity and of law have concurrent jurisdiction. What may be termed the right to the action and its ultimate object are the same, and the foun-dation of the action, as well as the amount of recovery, whether asserted at law or in equity, are the same. It is universally held that in all cases of concurrent jurisdiction, equity “will no more disregard the statute than a court of law.” [Wood on Lim., sec. 58; 19 Amer. and Eng. Ency. of Law, 155.] “Statutes of limitation, . . . when they are addressed to the courts of equity as well as courts of law, as they seem to be in controversies of concurrent jurisdiction, they are equally obligatory in both forms as a means of promoting uniformity of decision.” [Godden v. Kimmell, 99 U. S. 201; Murry v. Coster, 20 Johns. 585; M’Crea v. Purmort, 16 Wend. 460, 476; 2 Story Eq. Jur., sec. 1520; 1 Pomeroy Eq. Jur., sec. 419.] So it is said that the doctrine of substitution “will not be enforced at the expense of a legal right.” [Rittenhouse v. Levering, 6 Watts & Serg. 198-200.]
In Brewing Co. v. Jordan, we treated the question as having been frequently decided by the Supreme *404Court of this State and cited a number of cases, which I now conclude are not at all in point. In neither of them was there any question of limitations; nor was any reference made to such question in any way. But they were thought to have a bearing on the question because of expressions as to the right of a surety to be subrogated to the rights of the principal. Those expressions state the well-recognized general principle of law as well as equity, that, so far as necessary to protect the rights of the surety, a payment of the debt does not extinguish it. That, “it should still subsist with its liens and priorities to enable him to recover of the principal as well as to compel contribution by co-sureties, or to avail himself of any securities or collaterals turned out by the principal,” and to that end, the surety could be considered in equity as having an assignment of the debt. [Berthold v. Berthold, 46 Mo. 557.] “No principle is better settled than when a surety pays the debt of his principal, he, by reason thereof, becomes entitled in equity to all of the rights, remedies, securities, funds, liens and equities which the creditor may have for the same debt.” [Storts v. George, 150 Mo. 1; George v. Somerville, 153 Mo. 16.] “Mere payment of the debt by the surety is considered to operate as an assignment of it to the party paying with all the rights and liens which attached to it as incidents in the hands of the creditors.” [Benne v. Schnecko, 100 Mo. 250.]
In thus asserting what the rights of a surety are, the Supreme Court did not say when nor within what time the surety should assert those rights. The statute itself has done that. The general law of the surety’s rights on payment of his principal’s debt, or more than his share as between him and his co-surety, was well recognized when the statute limiting the time when such rights should be asserted was enacted: so that, the general law and the statute taken together amount to this: that a surety, upon payment of the debt, has a right to the instrument upon which he is surety, with all the rights, secur*405ities, and liens, which attach to it, but he must assert those rights within five years after such payment.
“Where a surety who has paid the debt does not act before his claim is barred at law by the Statute of Limitations, manifesting his intention to put himself in the place of the original creditor, and thereby subrogating himself to the creditor’s rights, equity will not subrogate him to those rights.” [1 Brandt on Suretyship (3 Ed.), sec. 339.] Before a right to subrogation accrues to a surety, he must have paid the debt (in case of co-surety, more than his portion of the debt) and it must have been a valid debt at the time of his payment. Furthermore, as stated by Judge Story, other issues “of a very complicated nature may arise, from counter equities between some or all of the parties, resulting from contract or from equities between themselves, or from peculiar transactions regarding third persons, ... or from the very nature of the transaction [there may be] an exemption of one surety from becoming liable to contribution in favor of another.” The learned author then proceeds to set out several apt illustrations of his statement. [1 Story’s Eq. Jur., sec. 498.] These various issues of fact may be the subject of sharp dispute, and their solution will greatly depend upon oral testimony and the life and memory of witnesses. He should be required to establish his right within the period of its own limitation and not the period of the limitation of the original indebtedness, or of a judgment rendered thereon, for these periods might cover a great length of time; in this case, it is said, the space of twenty years. When he has thus established his right, while memory is less treacherous and witnesses are yet alive, then he becomes entitled to a period of limitation of the instrument itself.
So it is held that a surety, on payment of the debt, does not become, ipso facto, subrogated to the rights of the creditor, but only acquires a right to such subrogation (Hull v. Sherwood, 59 Mo. 172), which he must as*406sert before his legal remedy is barred. [Junker v. Rush, 136 Ill. 179; Johnson v. Belden, 49 Iowa 301; Rittenhouse v. Levering, 6 Watts & Serg. 190; Joyce v. Joyce, 1 Bush. 474.] And so Judge Thompson states the law in Bauer v. Gray, 18 Mo. App. 170. So it is said by Judge Napton that “The right of a security to recover from his principal the amount which he has paid in his behalf, is a right which may be established in a court of law; but his right to stand in place of his creditor, as to all securities, funds, liens, and equities which he may have, is a right which can only be established in a court, of equity.” [Miller v. Woodward, 8 Mo. 169, 175.]
In undertaking to defend the position that subrogation of a surety operates to place him literally in the creditor’s shoes, with all the rights of the creditor, and to make him literally the owner of the creditor’s claim (a note for instance) as though he were an ordinary assignee, and therefore entitled to the period of limitation prescribed for a note, one is led into the most unreasonable, illogical and inconsistent positions. Thus a creditor has the right, of course, to recover the full amount of the note, but the surety is not permitted “to speculate off his principal” nor his co-surety, and can recover no more than he has been compelled to pay for him. As, if the surety should compromise or otherwise adjust the note at less than its face, he can recover no more than he pays. [Hearne v. Keath, 63 Mo. 84, 89; 1 Brandt on Suretyship, sec. 233; Stone v. Harmel, 83 Cal. 547; 27 Am. and Eng. Ency. of Law, 480; Sinclair v. Redington, 56 N. H. 146; Tarr v. Ravencroft, 12 Gratt. 642.] So the indebtedness, for which he is surety, may draw the highest contractual rate of interest permitted by law and yet the surety (in absence of a statute) will only recover the legal rate on the sum he pays from the time of payment. [Bushnell v. Bushnell, 77 Wis. 435; Smith v. Mason, 44 Nebr. 610, 621.]
The fact is the surety, in some instances, has longer time than the creditor and, in some, shorter. Thus, if *407he should pay a part of a note, upon which he was surety, the day before it was barred by the statute, he would yet have five years in which to bring his action, for his cause of action can only arise when he makes payment (Singleton v. Townsend, 45 Mo. 380), though the creditor would be barred in one day for the balance. On the other hand, he may make such part payment the day it became due, and the creditor might have ten years in which to sue for the balance, while the surety would only have five in which to bring his action. These, of course, are only illustrations, but they serve to show that the rights of the creditor and the rights of the surety have distinct periods of limitation. It may be illustrated further: suppose the surety makes partial payments at different times on the indebtedness represented by a note. The period of limitation would necessarily begin to run on each payment at the time it was made (in case of co-surety, at time the payment was in excess of his share), and thus, on the theory that the surety owns the note, or stands in creditor’s shoes, there would be several distinct periods of limitation on the same note. This and other illustrations are stated in Faires v. Cockerell, 88 Texas 428; Angelí on Lim., sec. 132.
In an extended examination, I have not been able to find an authority against the position herein expressed save that of Sublett v. McKinney, 19 Texas 439, and Hull v. Meyers, 90 Georgia 674. The former was overruled in Faires v. Cockerell, and Darrow v. Summerhill, supra, and the latter, besides being based on Sublett v. McKinney, was mere obiter dictum, since the action brought, as announced by the court, was not such as to permit an application of the creditor’s period of limitation; on the contrary, was on the implied promise of the principal debtor, and therefore held to be barred. So, in consequence, all remarks of the court on the other branch were not on the point in judgment. In this connection, there are two cases, one in Ohio (Neal v. Nash, 23 Ohio St. 483) and the other in Wisconsin (Bushnell *408v. Bushnell, 77 Wis. 485), to which it may be well to call attention. In the former State, there is a statute prescribing a ten-year period of limitation for all actions in equity and so the court applied, not the creditor’s limitation, but this statutory limit to that action, it being in equity. So in the latter State, there is a like statute and' the court said that it would not decide whether such statute would have application to an equitable action for subrogation, since the action before the court was at law on the implied promise.
When the question is looked at from the standpoint of the surety’s right of action, it is quite a plain one. His right of action, as a matter of course, is the foundation upon which he must recover. His right to subrogation is merely an aid to his right of action. His right of action is not based on an actual contract or promise of the principal debtor, or his co-surety, for none has been made. It is based on an implied promise, which the law raises up from principles of natural justice and right, that is, a promise which the law implies has been made to him when he becomes surety, that he, the principal, will reimburse him for what he may have to pay, or, in case of a co-surety, for what he pays over his proportion, by reason of the suretyship. His right to subrogation is only one of the means of obtaining reimbursement. It is an incident to his main right. Without such obligation, there would not, of course, be a right to subrogation. So when the obligation is no longer effective, the right to subrogation is destroyed. The statute reads that it shall not be an effective obligation unless asserted within five years. And this is true whether the right of the surety arises from an implied contract, or from natural justice and equity;
That the surety, upon payment of the indebtedness, may, when necessary to his reimbursement, become, in equity, the assignee of the note or judgment evidencing such indebtedness, is everywhere recognized in this country. In many instances, it may serve him a highly *409effective purpose to be considered the assignee of the creditor’s instrument itself, upon which he stands as surety. Such instrument may evidence an indebtedness, which is preferred over other creditors, as are many claims which must be presented to assignees, adminisr trators, and the like. It may represent priority of liens in many instances. In some states, taking sureties on a note for purchase money of land does not waive the vendor’s lien, and in such cases it would be of great value to the surety to be considered the assignee of such a note with its right to a lien. And so a surety may have paid a note representing the purchase money for a homestead. Or he may have discharged obligations, which were superior to dower. In these and doubtless many other instances, the surety would have a right to use the instrument itself so as to avail himself of the lien. [Carey v. Boyle, 53 Wis. 574; Markillie v. Allen, 120 Mich. 360; State v. Atkins, 53 Ark. 303; Gilbert v. Neely, 35 Ark. 24.] But equity will not make an assignment, where the sole object is to avoid the Statute of Limitations, as was the purpose in Brewing Co. v. Jordan, and in this case.
III. The petition alleges, and we must therefore accept it as a fact, that this plaintiff took an assignment of the judgment when he paid it. But that can make no difference in the limitation period, [Johnson v. Belden, 49 Iowa 301; Harrah v. Jacobs, 75 Iowa 72.] The St. Louis Court of Appeals has decided that an assignment of a note to the surety did not alter the rights of the parties, nor give him a cause of action on the note itself. [Williams v. Gerber, 75 Mo. App. 18, 30.] The substantive facts, which give a surety a cause of action against his principal or his co-surety, remain the same. Some courts state that the surety’s right of action is based on an implied promise which is raised up by the law against the principal when the surety enters into his obligation, that the'principal will reimburse *410him if he should be compelled to pay the debt; and against the co-surety that he will reimburse the surety for whatever he pays more than his share of the debt. Other courts state that such rights of action are not referable to a contract, but that the law raises them up from principles of natural equity and justice. But whichever mode of expression is used, it is an operation of lato and the same Statute of Limitation applies. Whether we say that the surety’s right of action arises from an implied promise, or from natural justice, his cause of action is the same, that is, it is for reimbursement for money which he has paid out for another. That cause of action must be proved in the same way when an assignment has been made to the surety of the evidence of indebtedness (such as a note or judgment) as it would be if there had been no assignment. The surety cannot make out his case by merely offering the note or judgment in evidence and proving the assignment. The note or judgment being against him, such proof alone, would show that they were discharged and extinguished by his payment of them. He is confronted with the extraordinary situation of a debtor taking an assignment of a claim against himself. He, therefore, must explain by parol evidence the peculiar relation that he bore to the transaction in order to prevent the usual application of the law that a payment by a debtor extinguishes the obligation. To sustain himself, he must necessarily depend upon extraneous matter. That is, he must show that he was a surety, and what sum he paid to the creditor and that he paid it under conditions which rendered him liable therefor to such creditor. And so the same defenses and the same issues can be made against his right to recover as if he had not taken an assignment. In other words, taking an actual assignment from the creditor is no more than what equity gave him without such assignment; for we have already seen that his mere payment operates as an equitable assignment whenever necessary to aid him in securing the collaterals, liens, *411priorities, etc., held by the creditor. By taking an actual assignment, the surety manifestly does not acquire any additional right. He is compelled to depend upon his position as surety, else, as already stated, the assignment itself would be a discharge of the obligation, since it is an assignment to the debtor. He still, notwithstanding the assignment, cannot recover the face of the obligation, but only what he has paid; nor can he recover the rate of interest named in the obligation, but only legal interest from the date of his payment; and it must be shown, if the issue is made, that he paid the debt under such conditions as entitled him to reimbursement. It seems then to be clear that the debtor surety cannot have a cause of action as such, on the obligation upon which he stands as surety, but that his cause of action depends wholly upon matters aliunde, and that therefore the period of limitation for the original, obligation is not the period which limits his right as surety.
IY. Plaintiff, however, sets up fraud on the part of Cook in avoidance of the statute. A part of our Statute of Limitations (section 4290, Revised Statutes 1899), provides that if a party by improper conduct prevents the commencement of an action, it may be begun within the proper period of limitation after the commencement of the action shall have ceased to be so prevented. But the fraud charged in the petition did not prevent the beginning of an action. It only went to defeat an execution on a judgment which might be obtained in such action. The statute has no application to such case. The fraud must be of such character as prevented the complaining party from bringing the suit. [19 Am. and Eng. Ency. of Law (2 Ed.), 247.] It is not material to inquire (as plaintiff wishes done in this case) whether a suit would have resulted in collecting the debt. [Simpson c. McPhail, 17 Ill. App. 502.] I must therefore conclude with the trial court that plaintiff’s action is barred and that the demurrer to the petition was properly sustained.
*412Deeming the decision rendered by tbe majority to be contrary to tbe previous decisions of tbe Supreme-Court (Singleton v. Townsend, 45 Mo. 379; Burton v. Rutherford, 49 Mo. 255; and Bushong v. Taylor, 82 Mo. 671); and tbe previous decisions of the-St. Louis Court of Appeals (Bauer v. Gray, 18 Mo. App. 164; and Williams v. Gerber, 75 Mo. App. 18), tbe cause should be certified to tbe Supreme Court.